Exhibit 10.nn

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 31, 2013, is by and among Polaris Industries Inc. a Minnesota
corporation (the “Borrower” and, collectively with any designated Foreign
Borrower, the “Borrowers”), the lenders from time to time party to the Credit
Agreement (the “Lenders”) that are parties hereto, and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, one of the Lenders, as lead
arranger, lead book runner, and administrative agent for the Lenders, (in such
capacity, the “Agent”).

RECITALS

 

  1. The Borrowers, the Lenders, and the Agent entered into a Credit Agreement
dated as of August 18, 2011, as amended by a First Amendment to Credit Agreement
dated as of December 20, 2011 (as so amended, the “Credit Agreement”).

 

  2. The Borrowers desire to amend certain provisions of the Credit Agreement
and the Agent and the Lenders have agreed to make such amendments, subject to
the terms and conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement, unless
the context otherwise requires.

Section 2. Amendments. The Credit Agreement is hereby amended as follows:

2.1. Definitions. Article I of the Credit Agreement is amended as follows:

(a) The following new definition of “Discretionary Currency” is added:

“Discretionary Currency” means any currency other than an Agreed Currency which
is requested by the Borrowers and acceptable to an LC Issuer in its sole
discretion at the time of each issuance of a Facility LC to be denominated in
such other currency. For the avoidance of doubt, the decision by an LC Issuer to
issue a Facility LC denominated in a particular currency (other than an Agreed
Currency) shall not imply any agreement by such LC Issuer to issue future
Facility LCs in the same currency.



--------------------------------------------------------------------------------

(b) The definitions of “Dollar Amount,” “Facility Termination Date,”
“Guarantor,” “Joint Venture Basket,” “Material Subsidiary,” and “PAI Basket” in
Article I of the Credit Agreement are amended and restated in their respective
entireties as follows:

“Dollar Amount” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount and (b) with respect to any amount in an Agreed
Currency or Discretionary Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 2.2 using the
Exchange Rate with respect to such Agreed Currency or Discretionary Currency at
the time in effect or determined by the LC Issuer pursuant to Section 2.12(a)
based on its actual cost of funds and in accordance with its standard practices.

“Facility Termination Date” means January 31, 2018, or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.

“Guarantor” means the Subsidiaries party to the Guaranty from time to time.

“Joint Venture Basket” means Indebtedness incurred by, Guaranties made by, or
Investments made by, the Company or its Subsidiaries to support the Company’s
consumer finance program (other than Acceptance Partnership) or other joint
ventures in an aggregate amount not to exceed the greater of $200,000,000 or
twenty percent (20%) of Consolidated Net Worth. For the avoidance of doubt, the
Joint Venture Basket shall include obligations to purchase the property of
another Person from a creditor of such other Person who has repossessed such
property as a result of a default by such other Person under a retail consumer
finance program financing arrangement with such creditor.

“Material Subsidiary” means a Subsidiary that is a Guarantor or a Pledged
Subsidiary.

“PAI Basket” means Guaranties made by, or Investments made by, (i) PAI as a
general partner of Acceptance Partnership and (ii) the Company and PAI
consisting of capital contributions or obligations to make capital
contributions, in an amount not to exceed the sum of (A) the existing
obligations set forth on Schedule 1.4 plus (B) an additional $125,000,000
incurred during the term of this Agreement.

2.2. Commitment. The first sentence of Section 2.1 of the Credit Agreement is
amended and restated in its entirety as follows: “From and including the
Effective Date and prior to the Facility Termination Date, each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make Loans
to the Borrowers in Agreed Currencies, participate in Facility LCs issued in
Agreed Currencies, and participate in

 

2



--------------------------------------------------------------------------------

Facility LCs issued in Discretionary Currencies at the discretion of an LC
Issuer, in each case upon the request of the Borrowers; provided, that (i) after
giving effect to the making of each such Loan and the issuance of each such
Facility LC, the Dollar Amount of Lender’s Outstanding Credit Exposure shall not
exceed its Commitment, and (ii) all Base Rate Loans shall be made in Dollars.”

2.3. Method of Payment. The following sentence is added to the end of
Section 2.12(a): “Notwithstanding anything to the contrary herein,
reimbursements pursuant to Section 2.19.6 of amounts paid by the LC Issuer in
respect of Facility LCs shall be paid in Dollars in an amount equal to the
Dollar Amount of such amounts determined by such LC Issuer as of the applicable
LC Payment Date.”

2.4. Facility LCs. Section 2.19.1(a) and (c) of the Credit Agreement are amended
and restated in their respective entireties as follows:

(a) From and after the Effective Date, each Existing Letter of Credit shall,
subject to the terms and conditions hereof, constitute a Letter of Credit
hereunder. Each LC Issuer hereby agrees, on the terms and conditions set forth
in this Agreement, to issue standby and commercial Letters of Credit denominated
in Dollars, any other Agreed Currency, or any Discretionary Currency acceptable
to such LC Issuer (each Letter of Credit issued on and after the Effective Date
pursuant to this Section 2.19, together with each Existing Letter of Credit, a
“Facility LC”) and to renew, extend, increase, decrease or otherwise modify each
Facility LC (“Modify,” and each such action a “Modification”), from time to time
from and including the Effective Date and prior to the Facility Termination Date
upon the request of a Borrower; provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate Dollar Amount of the
outstanding LC Obligations shall not exceed the Facility LC Sublimit and
(ii) the Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitment. Unless approved by all the Lenders, no Facility LC shall have an
expiry date later than one year after its issuance.

(c) If a Borrower so requests, an LC Issuer may, in its sole and absolute
discretion, agree to issue an Auto-Extension Facility LC; provided that any such
Auto-Extension Facility LC must permit the LC Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Facility LC) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Facility LC is issued. Unless
otherwise directed by such LC Issuer, the Borrower shall not be required to make
a specific request to the LC Issuer for any such extension. Once an
Auto-Extension Facility LC has been issued, the Lenders shall be deemed to have
authorized (but may not require) such LC Issuer to permit the extension of such
Facility LC at any time; provided, however, that the LC Issuer shall not permit
any such extension if (A) the LC Issuer has determined (or has been advised by
the Administrative Agent on or before the day that is seven Business Days before
the Non-Extension Notice Date) that it would not be permitted, or would have no

 

3



--------------------------------------------------------------------------------

obligation, at such time to issue such Facility LC in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (i) or
(ii) of Section 2.19.1(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 4.2 is not then satisfied, and in
each such case directing the LC Issuer not to permit such extension.

2.5. Reimbursement by Lenders. Section 2.19.5 of the Credit Agreement is amended
by deleting the phrase “to reimburse the LC Issuer” and replacing it with the
phrase “to reimburse the LC Issuer through the Administrative Agent.”

2.6. Reimbursement by Borrowers. Section 2.19.6 of the Credit Agreement is
amended as follows:

 

  (a) The phrase “reimburse the LC Issuer” is replaced with the phrase
“reimburse the LC Issuer through the Administrative Agent.”

 

  (b) The phrase “The LC Issuer will pay to each Lender” is replaced with the
phrase “The Administrative Agent will pay to each Lender.”

 

  (c) The phrase “such Lender has made payment to the LC Issuer” is replaced
with the phrase “such Lender has made payment to the LC Issuer through the
Administrative Agent.”

2.7. Cash Collateral. Section 2.19.11 is amended and restated in its entirety as
follows:

The Company agrees that it will, upon the request of the Administrative Agent or
the Required Lenders and until the final expiration date of any Facility LC and
thereafter as long as any amount is payable to the LC Issuer or the Lenders in
respect of any Facility LC issued for the account of any Borrower, maintain a
special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (each, a “Facility LC Collateral Account”), in the name of
the Company but under the sole dominion and control of the Administrative Agent,
for the benefit of the Lenders and in which neither the Company nor any Foreign
Borrower shall have an interest other than as set forth in Section 8.1. The
Company hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuer, a
security interest in all of the Company’s right, title and interest in and to
all funds which may from time to time be on deposit in a Facility LC Collateral
Account to secure the prompt and complete payment and performance of the
Obligations of the Company and the Foreign Borrowers. The Administrative Agent
will invest any funds on deposit from time to time in the Facility LC Collateral
Account in certificates of deposit of U.S. Bank having a maturity not exceeding
30 days. No

 

4



--------------------------------------------------------------------------------

later than the fifth Business Day prior to the Facility Termination Date, the
Borrowers will deposit into the Facility LC Collateral Account cash collateral
in in an amount equal to the sum of (a) 105% of the Dollar Amount of LC
Obligations with respect to Facility LCs denominated in Agreed Currencies, plus
(b) 115% of the Dollar Amount of LC Obligations with respect to Facility LCs
denominated in Discretionary Currencies. Except as specifically required in the
preceding sentence, nothing in this Section 2.19.11 shall require, or obligate
the Administrative Agent to require, the Company or any Foreign Borrower to
deposit any funds in a Facility LC Collateral Account, or limit the right of the
Administrative Agent to release any funds held in a Facility LC Collateral
Account in each case other than as required by Section 8.1

2.8. Subsidiaries. The first sentence of Section 5.8 is amended by deleting the
phrase “as of the Effective Date” and replacing it with the phrase “as of
January 31, 2013.”

2.9. Material Subsidiaries. Section 6.2 is amended and restated in its entirety
as follows:

The Company shall cause Subsidiaries to be Material Subsidiaries such that, at
all times, (a) the Property of the Company and its Material Subsidiaries shall
be at least eighty percent (80%) of the aggregate Property of the Company and
its Subsidiaries on a consolidated basis, (b) the revenue of the Company and its
Material Subsidiaries for the most recent four fiscal quarters shall be at least
eighty percent (80%) of the Consolidated Revenue for such four fiscal quarters
and (c) the net income of the Company and its Material Subsidiaries for the most
recent four fiscal quarters shall be at least eighty percent (80%) of the
Consolidated Net Income for such four fiscal quarters; provided once a
Subsidiary is a Material Subsidiary it shall remain a Material Subsidiary unless
such Material Subsidiary is the subject of a disposition permitted pursuant to
Section 6.15. The Company shall update Schedule 5.8 from time to time as
necessary to include any Subsidiary which becomes a Material Subsidiary, but
failure to do so shall have no impact on whether a Subsidiary is a Material
Subsidiary.

2.10. Investments. Section 6.16(viii) is amended and restated in its entirety as
follows:

(viii) Additional Investments in Foreign Subsidiaries;

2.11. Restricted Payments. Section 6.20 of the Credit Agreement is amended and
restated in its entirety to read as follows:

Section 6.20 [Reserved.]

2.12. Defaults.

(a) Section 7.12 is amended and restated in its entirety to read as follows:

 

5



--------------------------------------------------------------------------------

One or more judgments, orders, or decrees shall be entered against the Company
or any one or more of its Subsidiaries involving a liability of $50,000,000 or
more, in the aggregate, (to the extent not paid or covered by insurance provided
by a carrier who has acknowledged coverage) and such judgments, orders or
decrees (i) are the subject of any enforcement proceeding commenced by any
creditor or (ii) shall continue unsatisfied, undischarged and unstayed for a
period ending on the first to occur of (A) the last day on which such judgment,
order or decree becomes final and unappealable or (B) 60 days;

(b) Clause (c) of Section 7.13 is amended by deleting “$10,000,000” where it
appears therein and replacing it with “$25,000,000.”

2.13. Pricing Schedule. The Pricing Schedule of the Credit Agreement is amended
and restated in its entirety as set forth on Exhibit A hereto.

2.14. Subsidiaries Schedule. Schedule 5.8 of the Credit Agreement is amended and
restated in its entirety as set forth on Exhibit B hereto.

Section 3. Effectiveness of Amendments. The amendments in this Amendment will be
effective upon delivery by the Borrowers of, and compliance by the Company with,
the following:

3.1. This Amendment, duly executed by the Company, the Agent, and the Lenders
constituting the Required Lenders (whether the same or different copies) and
delivered (including by way of telecopy or other electronic transmission
(including by e-mail in .pdf format), in each case with original signatures to
follow promptly thereafter) to the Agent.

3.2. A fee letter (the “Amendment Fee Letter”) duly executed by the Company and
the Agent for the benefit of the Agent and the Lenders.

3.3. The Agent shall have received a certificate of an Authorized Officer of the
Company (a) certifying that no Default or Event of Default has occurred and is
continuing after giving effect to this Amendment, (b) certifying that the
execution, delivery, and performance of this Amendment, the Credit Agreement as
amended by this Amendment and the other documents and agreements required to be
delivered by the Company hereunder (collectively, the “Amendment Documents”)
have been duly authorized, (c) certifying to and attaching a true and accurate
copy of the resolutions or unanimous written consent of the board of directors
of the Company authorizing the execution, delivery, and performance of the
Amendment Documents, and (d) certifying that no consent or governmental or
regulatory approval is necessary in connection with the consummation of the
Amendment Documents other than any consents or approvals already obtained,
copies of which have been delivered to the Agent.

3.4. The Agent shall have received all fees due and payable to it for the
benefit of itself and the Lenders pursuant to the Amendment Fee Letter.

 

6



--------------------------------------------------------------------------------

3.5. The Company shall have satisfied such other conditions as specified by the
Agent in writing prior to the execution of this Amendment.

Section 4. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Agent, the Lenders, and the Borrowers each acknowledge
and affirm that the Credit Agreement, as hereby amended, is hereby ratified and
confirmed in all respects and all terms, conditions, and provisions of the
Credit Agreement, except as amended by this Amendment, shall remain unmodified
and in full force and effect. All references in any document or instrument to
the Credit Agreement are hereby amended to refer to the Credit Agreement as
amended by this Amendment. Each Borrower confirms to the Agent and the Lenders
that all of the terms, conditions, provisions, agreements, requirements,
promises, obligations, duties, covenants, and representations of the Borrowers
under the Loan Documents and any and all other documents and agreements entered
into with respect to the obligations under the Credit Agreement are hereby
ratified and affirmed in all respects by the Borrowers.

Section 5. Merger and Integration, Superseding Effect. This Amendment, on and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment shall control with respect to the
specific subjects hereof and thereof.

Section 6. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument, or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted so as to be effective, valid, and enforceable under the
applicable law of any jurisdiction, but if any provision of this Amendment, the
other Amendment Documents, or any other statement, instrument, or transaction
contemplated hereby or thereby or relating hereto or thereto is held to be
prohibited, invalid, or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity, or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents, or any other statement,
instrument, or transaction contemplated hereby or thereby or relating hereto or
thereto in such jurisdiction, or affecting the effectiveness, validity, or
enforceability of such provision in any other jurisdiction.

Section 7. Successors. The Amendment Documents shall be binding upon the
Borrowers, the Lenders, the Agent, and their respective successors and assigns,
and shall inure to the benefit of the Borrowers, the Agent, the Lenders, and the
successors and assigns of the Agent and the Lenders.

Section 8. Expenses. The Borrowers shall pay the Agent, upon execution of this
Amendment if requested in advance in writing, the fees and expenses as provided
in Section 9.6(a) of the Credit Agreement.

Section 9. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

 

7



--------------------------------------------------------------------------------

Section 10. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document.

Section 11. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
LENDERS, THEIR HOLDING COMPANIES, AND THEIR AFFILIATES.

[The remainder of this page is intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

POLARIS INDUSTRIES INC. By:   /s/ Michael Malone Name:   Michael W. Malone Its:
  VP – Finance, CFO

 

Second Amendment to Credit Agreement

S-1



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender, as LC Issuer and as Administrative
Agent By:   /s/ Peter I. Bystol Name:   Peter I. Bystol Its:   Senior Vice
President

 

Second Amendment to Credit Agreement

S-2



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ G. David Cole Name:   G. David Cole
Its:   Authorized Signatory

 

Second Amendment to Credit Agreement

S-3



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Brian Buck Name:  
Brian Buck Its:   Director

 

Second Amendment to Credit Agreement

S-4



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:   /s/ Christine Howatt
Name:   Christine Howatt Its:   Authorized Signatory

 

Second Amendment to Credit Agreement

S-5



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/ Mark J. Leveille Name:   Mark J. Leveille
Its:   Vice President   Comerica Bank

 

Second Amendment to Credit Agreement

S-6



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender By:   /s/ Matthew B.
Hils Name:   Matthew B. Hils Its:   Vice President/Credit Officer

 

Second Amendment to Credit Agreement

S-7



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as LC Issuer By:   /s/ Marc Sanchez Name:
  Marc Sanchez Its:   Vice President

 

Second Amendment to Credit Agreement

S-8



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:   /s/ Ole Koppang

Name:

  Ole Koppang

Its:

  Vice President

 

Second Amendment to Credit Agreement

S-9



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ Ryan Smith

Name:

  Ryan Smith

Its:

  Assistant Vice President

 

Second Amendment to Credit Agreement

S-10



--------------------------------------------------------------------------------

SOVEREIGN BANK, as a Lender By:   /s/ Pedro Bell Astorza

Name:

  Pedro Bell Astorza

Its:

  SVP – Large Corporate Banking   Sovereign Bank N.A.   45 East 53rd Street –
10th Floor   New York NY 10022

 

Second Amendment to Credit Agreement

S-11



--------------------------------------------------------------------------------

EXHIBIT A TO

SECOND AMENDMENT TO

CREDIT AGREEMENT

PRICING SCHEDULE

PRICING SCHEDULE

 

APPLICABLE MARGIN

   TIER I STATUS     TIER II STATUS     TIER III STATUS     TIER IV STATUS  

Eurocurrency Rate

     1.30 %      1.20 %      1.05 %      0.90 %    

 

 

   

 

 

   

 

 

   

 

 

 

Base Rate

     0.30 %      0.20 %      0.05 %      0.0 %    

 

 

   

 

 

   

 

 

   

 

 

 

APPLICABLE FEE RATE

   TIER I STATUS     TIER II STATUS     TIER III STATUS     TIER IV STATUS  

Facility Fee

     0.20 %      0.15 %      0.125 %      0.10 %    

 

 

   

 

 

   

 

 

   

 

 

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(i) or (ii).

“Status” means either Tier I Status, Tier II Status, Tier III Status or Tier IV
Status.

“Tier I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrowers
have not qualified for Tier II Status, Tier III Status or Tier IV Status.

“Tier II Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Tier III Status or Tier IV Status and (ii) the Leverage Ratio
is less than 2.50 to 1.00.

“Tier III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrowers have not qualified for Tier IV Status and (ii) the Leverage Ratio is
less than 1.75 to 1.00.

“Tier IV Status” exists at any date if as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials the Leverage Ratio is
less than 1.00 to 1.00.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrowers’ Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective from and after the first day of the first
fiscal month immediately following the date on



--------------------------------------------------------------------------------

which the delivery of such Financials is required until the first day of the
first fiscal month immediately following the next such date on which delivery of
such Financials of the Company and its Subsidiaries is so required. If the
Borrower fails to deliver the Financials to the Administrative Agent at the time
required pursuant to Section 6.1, then the Applicable Margin and Applicable Fee
Rate shall be the highest Applicable Margin and Applicable Fee Rate set forth in
the foregoing table until five days after such Financials are so delivered.



--------------------------------------------------------------------------------

EXHIBIT B TO

SECOND AMENDMENT TO

CREDIT AGREEMENT

SCHEDULE 5.8

Subsidiaries

(Attached)



--------------------------------------------------------------------------------

SCHEDULE 5.8

Subsidiaries

Material Subsidiaries

 

Name

  

Jurisdiction

  

Type of

Entity

  

Parent

   Percentage
Ownership  

Polaris Acceptance Inc.

   Minnesota    Corporation    Polaris Industries Inc. (MN)      100.00%   

Polaris Industries Inc.

   Delaware    Corporation    Polaris Industries Inc. (MN)      100.00 % 

Polaris Industries

Manufacturing LLC

   Minnesota   

Limited

Liability Company

   Polaris Industries. (DE)      100.00 % 

Polaris Sales Inc.

   Minnesota    Corporation    Polaris Industries Inc. (DE)      100.00 % 

Polaris Direct Inc.

   Minnesota    Corporation    Polaris Sales Inc.      100.00 % 

Polaris Insurance Services

LLC

   Minnesota    Limited Liability Company    Polaris Industries Inc. (DE)     
100.00 % 

Polaris Sales Europe Inc.

   Minnesota    Corporation    Polaris Sales Inc.      100.00 % 

Indian Motorcycle

Company

   Delaware    Corporation    Polaris Industries Inc. (DE)      100.00 % 

Indian Motorcycle

International, LLC

   Delaware    Limited Liability Company    Polaris Industries Inc. (DE)     
100.00 % 

Indian Motorcycle USA LLC

   Delaware    Limited Liability Company   

Indian Motorcycle

International, LLC

     100.00 % 

Resilient Technologies

LLC

   Wisconsin    Limited Liability Company    Polaris Industries Inc. (DE)     
100.00 % 

Teton Outfitters, LLC

   Idaho    Limited Liability Company    Polaris Sales Inc.      100.00 % 

Polaris Industries Holdco

LP

  

Cayman

Islands

  

Limited

Partnership

   Polaris Sales Inc.      99.99 %           Polaris Industries LLC      0.01 % 

Polaris Industries Ltd.

   Manitoba, Canada    Corporation    Polaris Industries Inc. (DE)      100.00
% 

Polaris Sales Australia Pty

Ltd.

   Australia    Corporation    Polaris Sales Inc.      100.00 % 



--------------------------------------------------------------------------------

Material Subsidiaries (continued)

 

Name

   Jurisdiction    Type of
Entity   

Parent

   Percentage
Ownership  

Polaris Britain Limited

   United


Kingdom

   Corporation   

Polaris Industries Holdco

LP

     100.00 % 

Polaris Scandinavia AB

   Sweden    Corporation    Polaris Britain Limited      100.00 % 

Polaris Norway AS

   Norway    Corporation    Polaris Scandinavia AB      100.00 % 

Polaris France SAS

   France    Corporation    Polaris Britain Limited      100.00 % 

Goupil Industrie S.A.

   France    Corporation    Polaris France SAS      100.00 % 

Polaris Germany GmbH

   Germany    GmbH    Polaris Britain Limited      100.00 % 

Polaris Sales Spain, S.L.

   Spain    SL    Polaris Britain Limited      100.00 % 

Polaris Sales Europe Sarl

   Switzerland    Sarl    Polaris Britain Limited      100.00 % 

Swissauto powersports

LLC

   Switzerland    Sarl    Polaris Sales Inc.      100.00 % 

North Pole Star LLC

   Mexico    Limited
Liability
Company    Polaris Sales Europe Sarl      99.00 %           Polaris France SA   
  1.00 % 

Victory Motorcycles

Australia Pty Ltd

   Australia    Corporation   

Polaris Sales Australia

Pty Ltd.

     100.00 % 

Archea Sp. z o.o.

   Poland    Limited
Liability
Company    Polaris Britain Limited      100.00 % 

Other Subsidiaries

 

Name

   Jurisdiction    Type of
Entity   

Parent

   Percentage
Ownership  

Polaris of Brazil Import and Trade of Vehicles and Motorcycles LLC

   Brazil    Limited
Liability
Company    Polaris Sales Inc.      99.99 %           Polaris Industries Inc.
(DE)      0.01 % 

Polaris China Ltd.

   China    Limited
Liability
Company    Polaris Sales Inc.      100.00 % 

Polaris India Private Ltd.

   India    Corporation    Polaris Sales Inc.      100.00 % 

Polaris Industries LLC

   Delaware    Limited
Liability
Company    Polaris Sales Inc.      100.00 % 

KLIM Europe ApS

   Denmark    PVT Limited


Company

   Teton Outfitters, LLC      100.00 % 

KLIM Canada Ltd.

   Canada    Corporation    Teton Outfitters, LLC      100.00 % 

Eicher Polaris Private Ltd.

   India    Corporation    Polaris Industries Inc. (DE)      50.00 % 

 

3